               Case 20-11783-PGH         Doc 10     Filed 02/11/20     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

In re:
                                                            Case No: 20-11783 PGH


DIANNE P. RAMLAL                                            Chapter 13
    Debtor,

 DEBTOR’S MOTION TO EXTEND AUTOMATIC STAY PURSUANT TO 11 USC 362
                            ( c)(3)(A)

         Pursuant to 11 U.S.C. § 362(c)(3) and 11 U.S.C. § 105, the Debtor requests an order

extending the automatic stay as to any and all creditors, and makes the following representations

in support of this request:

         1.    The Debtor previously filed a petition under Chapter 13 of the Bankruptcy Code

               on March 6, 2018, Case No.: 18-12566 JKO, which was dismissed on December

               11, 2019 for failure to remain current under the confirmed plan, DE# 64.

         2.    In the prior case, the Debtor was attempting to cure and maintain her homestead

               property and was successful until she and her spouse lost their jobs.

         3.    Both the Debtor and the non filing spouse have obtained new employment with

               sufficient income to fund a chapter 13 plan in good faith.

         4.    The Debtor wishes to once again cure and maintain her homestead property, as

               well as make payments to her unsecured creditors.

         5.    She is financially able to make the requisite payments as of month one, in order

               for her to save her homestead property.

         5.    Therefore, it is appropriate under these circumstances for the Court to enter an

               Order extending the automatic stay as to any and all creditors.

         WHEREFORE the Debtor, Dianne P. Ramlal, respectfully requests the entry of an Order
              Case 20-11783-PGH         Doc 10     Filed 02/11/20    Page 2 of 2




Extending the Automatic Stay as to any and all creditors, pursuant to 11 U. S. C. § 362(c)(3)(B),

and 11 U.S.C. §105 of the Bankruptcy Code, and for any other relief that this Court deems just

and proper.

       Respectfully submitted on this 11th day February, 2020



                                                    VAN HORN LAW GROUP, P.A.
                                                    330 N Andrews Ave.
                                                    Suite 450
                                                    Fort Lauderdale, FL 33301
                                                    (954) 765-3166
                                                    (954) 765-7103 (fax)
                                                    Chad@cvhlawgroup.com

                                               By: /s/ Chad T. Van Horn
                                                   Chad T. Van Horn, Esq.
                                                   Florida Bar No. 064500
